DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, subspecies 1 in the reply filed on 01/28/2022 is acknowledged.

Status of Claims
	This Office Action is in response to the application filed on 01/24/2020. Claims 1-17 and 21-23 presently pending and are presented for examination.
Claims 5-6 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, Species and subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2022.
Note: Applicant asserts that claim 13 is drawn to the elected group, species and subspecies. However, claim 13 requires that a line path for the transition portion of the line extend around the passage defined by the plurality of links. The features of claim 13 are shown in non-elected figure 8. As such, claim 13 has been withdrawn.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 01/24/202 and 10/29/2021 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites limitations of an apparatus “An extension tool comprising: a plurality of sequentially arranged links, a line assembly having a line extending along a length of the plurality of sequentially arranged links, and an attachment feature coupled to or formed integrally with the line of the line assembly”. Claim 21 also recites method steps “moving the plurality of sequentially arranged links between a tensioned position and a slacked position at least in part with the line of the line assembly while maintaining a maximum load on the attachment feature below twenty-five percent of a maximum load on the line of the line assembly”. A user moving the plurality of sequentially arranged links between a tensioned position and a slacked position would have absolute control over how much force to apply, directly resulting in the amount of load on the attachment feature. Since the claim includes an apparatus claim and a method step that is performed by a user and not a separate device (see paragraph [0003] where a tool for a user is disclosed), it creates confusion as to when direct infringement occurs and is therefore indefinite. See MPEP 2173.05(p)(II).
Claim 23 includes the limitations of an apparatus recited in claim 21, however, also includes the method steps of “moving the plurality of sequentially arranged links between the tensioned position and the slacked position and moving the plurality of sequentially arranged links to the tensioned position by applying the maximum load on the line of the line assembly in a tensioning direction”. A user moving the plurality of sequentially arranged links to the tensioned position would have absolute control over how much force to apply, directly resulting in the amount of load on the line assembly. Since the claim includes an apparatus claim and a method step that is performed by a user and not a separate device (see paragraph [0003] where a tool 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 14-16 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Licht (US 20170095922 A1).
Regarding claim 1, Licht discloses an extension tool (see Fig. 7) comprising: a plurality of sequentially arranged links (701, 713) moveable relative to one another (via 705), the plurality of sequentially arranged links including a first link (701), a line assembly comprising a line (707), the line including a first portion (left side vertical portion of 707 in the figure) extending through the plurality of sequentially arranged links to the first link and a transition portion (horizontal portion of 707) extending from the first portion through the first link (see Fig. 7); and an attachment feature (703) coupled to or formed integrally with the line of the line assembly at the transition portion of the line (see Fig. 7) to support the line in an event of a failure of the line (see Fig. 7, wherein 703 is capable of performing the claimed function).
Regarding claim 2, Licht discloses the line (707) further comprises a second portion (right side vertical portion of 707 in the figure) extending through the plurality of sequentially arranged links to the first link (see Fig. 7), wherein the transition portion extends between the first portion and the second portion at the first link (see Fig. 7), and wherein the attachment feature supports the line in the event of a failure of the first portion or the second portion of the line (see Fig. 7, wherein 703 is capable of performing the claimed function).
Regarding claim 3, Licht discloses the attachment feature (703) is a casing fixed to the transition portion of the line (see Fig. 7).
Regarding claim 4, the specific method of forming is not germane to the issue of patentability of the device itself. See MPEP 2113. It is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See In re Thorpe et al, 227 USPQ 964 (CAFC 1985). Therefore, the limitation “the casing is crimped onto the transition portion of the line” has been given only limited patentable weight.
Regarding claim 7, Licht discloses the plurality of sequentially arranged links defines a distal end (upper end in the figure), and wherein the first link is positioned at the distal end (see Fig. 7).
Regarding claim 8, Licht discloses the first link defines an opening (see Fig. 7, opening in 701 wherein 703 is provided), wherein the transition portion of the line extends across the opening, and wherein the attachment feature is positioned within the opening (see Fig. 7).
Regarding claim 9, Licht discloses the first link comprises a first shoulder (see Fig. 7, rounded portion of 701 between the left side horizontal portion of 707 and the horizontal portion of 707) defining in part the opening where the line enters across the opening (see Fig. 7) and a second shoulder (see Fig. 7, rounded portion of 701 between the right side horizontal portion of 707 and the horizontal portion of 707) also defining in part the opening where the line exits across the opening (see Fig. 7), wherein the attachment feature is spaced between the first shoulder and the second shoulder (see Fig. 7).
Regarding claim 10, Licht discloses the attachment feature defines a first width (see Fig. 7, width of 703), wherein the line defines a second width (see Fig. 7, width of 707), and wherein the first width is greater than the second width (see Fig. 7).
Regarding claim 11, Licht discloses the first link (701) comprises a first line guide (see Fig. 9, U-shaped cutout in 701 which the left horizontal portion of 707 is provided) with the first portion of the line extending therethrough (see Fig. 9), wherein the first line guide defines a third width (see Fig. 9, width of the U-shaped portion), and wherein the third width is greater than the second width and less than the first width (as can be seen from Fig. 9, the bottom of the U-shaped portion is shown to be only 
Regarding claim 14, Licht discloses the line assembly is operable with the plurality of sequentially arranged links to move the plurality of sequentially arranged links between a slacked position (see Fig. 7) and a tensioned position (see Fig. 8), wherein the plurality of sequentially arranged links are rigidly fixed to one another when in the tensioned position (see Fig. 8).
Regarding claim 15, Licht discloses each link of the plurality of sequentially arranged links includes a first wall (see Fig. 13B, inner wall of 713), wherein the first wall comprises a first line guide and a second line guide (see Fig. 13B, guides in 713 wherein 707 is provided), wherein the first portion of the line extends through the first line guide, and wherein a second portion of the line extends through the second line guide (see Fig. 7).
Regarding claim 16, Licht discloses the attachment feature is larger than an opening of the first line guide and larger than an opening of the second line guide (see Fig. 13B, wherein the line guides are just slightly larger than lines 707; see Fig. 7 wherein 703 is much larger than lines 707).
Regarding claim 21, Licht discloses an extension tool (see Fig. 7) comprising: a plurality of sequentially arranged links (701, 713), a line assembly having a line (707) extending along a length of the plurality of sequentially arranged links, and an attachment feature (703) coupled to or formed integrally with the line of the line assembly (see Fig. 7).  The preamble is directed toward an apparatus, therefore the claim will be treated as an apparatus claim. As such, a user is inherently capable of moving the plurality of sequentially arranged links between a tensioned position and a slacked position at least in part with the line of the line assembly while maintaining a maximum load on the attachment feature below twenty-five percent of a maximum load on the line of the line assembly.
Regarding claim 22, Licht discloses moving the plurality of sequentially arranged links between the tensioned position (see Fig. 8) and the slacked position (see Fig. 7) comprises maintaining the attachment feature within an opening (opening of 701 where 703 is provided) of a first link (701) located at a distal end of the plurality of sequentially arranged links (see Fig. 7).
Regarding claim 23, the preamble is directed toward an apparatus, therefore the claim will be treated as an apparatus claim. As such, a user is inherently capable of moving the plurality of sequentially arranged links between the tensioned position and the slacked position and moving the plurality of sequentially arranged links to the tensioned position by applying the maximum load on the line of the line assembly in a tensioning direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht (US 20170095922 A1) in view of Lee (US 20130255410 A1).
Regarding claim 12, Licht discloses the plurality of sequentially arranged links defines a passage extending along a length thereof (see Fig. 11A, 1107; see Fig. 12A, 1205), wherein the first link of the plurality of sequentially arranged links defines a line path for the transition portion of the line (see Fig. 7, path in 701 which 707 and 703 are provided). Licht fails to disclose the line path extends through the passage defined by the plurality of sequentially arranged links. However, Lee teaches lines crossing a passage defined by the plurality of links (see Fig. 5, wherein lines 115, 215 cross over the opening). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Licht with lines which cross over the passage defined by the plurality of links, as taught by Lee, to provide an apparatus which can be driven with a small force while maintaining rigidity (see paragraph [0011]); and to suit user preference on which lines moves the end link in which direction. For example, Licht discloses a line that would move the end link in two adjacent directions, i.e., North and East, while Lee discloses a line that would move the end link in two opposite directions, i.e., North and South. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht (US 20170095922 A1).
a maximum load on the attachment feature during normal operation of the extension tool is below twenty-five percent of a maximum load on the line of the line assembly during normal operation of the extension tool. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to provide the particular claimed dimensions and/or ratios thereof, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). The maximum load on the attachment feature versus the maximum load on the line of the line assembly is a variable which achieves a recognized result, i.e., allows use of the extension device under normal operating conditions without failure of the crimped attachment feature. Additionally, a determination of the optimum percentages of what is generally known in the art is a normal desire of scientists or artisans. See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. As such, a determination of a result effective variable only requires routine optimization and is therefore obvious.  
The Examiner notes paragraph [0070] states that the maximum load on the attachment feature can be twenty-five percent, fifteen percent, ten percent or even five percent of the maximum load of the line of the line assembly. However, Applicant has failed to provide any criticality of the claimed percentages. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658